Citation Nr: 0940552	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung condition, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to October 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In March 2009, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of the hearing is of record.


FINDING OF FACT

A chronic lung condition, including asbestosis and 
occupational pneumoconiosis, was not present in service or 
until years thereafter and is not etiologically related to 
any incident of service including exposure to asbestos.  


CONCLUSION OF LAW

A chronic lung condition, diagnosed as asbestosis and 
occupational pneumoconiosis, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in February 2006, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a February 2008 letter.  

There was a timing deficiency in that the February 2008 
letter was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records. 

The claims folder contains copies of medical records from the 
Upper Kanawha Health Association dated May and October 2000.  
Although the Veteran testified at the March 2009 hearing that 
he was initially examined and diagnosed with a lung condition 
in the late 1990s at the Upper Kanawha Clinic, the medical 
release form provided by the Veteran in association with his 
claim notes that treatment occurred in 2000.  The Board is 
therefore satisfied that all relevant records of medical 
treatment from Upper Kanawha Health Association have been 
associated with the record and additional efforts to obtain 
records from this medical provider would be fruitless.  

Additionally, the Veteran was provided a proper VA 
examination in June 2006 in response to his claim for service 
connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.





Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

The Veteran contends that he incurred a chronic lung 
condition as a result of exposure to asbestos during his 
active duty service in the Navy.  Service treatment records 
are negative for complaints or treatment pertaining to the 
lungs, and the Veteran's lungs were found to be normal during 
his October 1968 separation examination.  Personnel records 
establish that the Veteran served in the Navy as an 
electrician aboard several ships and submarines.

The post-service medical evidence shows that the Veteran was 
diagnosed with a mild restrictive ventilatory defect during a 
private May 2000 pulmonary function test (PFT).  A May 2000 
chest X-ray also demonstrated simple pneumoconiosis.  

Upon VA examination in June 2006, the examiner indicated that 
the claims file was reviewed.  The Veteran reported that he 
was currently receiving compensation from the state of West 
Virginia due to his post-service occupational exposure to 
asbestos.  He reported working after service in a radio shop, 
as a lineman for a power company, as an electrician in a 
paper mill and for the past 11 years in an aluminum plant.  
He also reported exposure to asbestos during active duty 
service aboard ship as an electrician.  He indicated that he 
did not work directly with asbestos but that he did work in 
areas where asbestos was being torn out and the dust would be 
heavy in the air.  He indicated that he was not being treated 
and had never been treated for his breathing.  A physical 
examination, PFT, and chest X-ray were all normal for 
pulmonary abnormalities.  The examiner diagnosed occupational 
pneumoconiosis and found that it would require speculation to 
determine the etiology of any present lung disease.  The 
examiner provided a rationale for this conclusion.  He 
indicated that the examination and diagnostic studies 
performed on the Veteran were normal.  He indicated that the 
Veteran was not being treated for any pulmonary disorders.  
He indicated that the Veteran had occupational exposure in 
the civilian sector as well as in the military.  He concluded 
that there was no diagnosis of asbestosis and if there was, 
there was would be no way to say what caused it.    

In support of his claim, the Veteran submitted a November 
2006 letter from his private physician noting that the 
Veteran had been diagnosed with asbestosis based on chest X-
rays taken in May 2000.  The physician also stated that the 
Veteran had a history of exposure to asbestos both during and 
after active duty service.  The exact cause of the Veteran's 
lung disease could not be determined, and the private doctor 
could not specify whether it was incurred as a result of 
active duty service.  The examiner noted that there were 8 
years of exposure in the Navy and that it could be that 
exposure caused the disease.  It was further noted that there 
was also exposure in his post-Navy employment, including 
twelve years in a foundry.  He concluded that he could not 
determined which exposure or if both exposures cased 
asbestosis.  

The record shows current diagnoses of asbestosis and 
pneumoconiosis.  In addition, the Veteran has reported 
exposure to asbestos during service and service records 
establish that the Veteran served aboard several naval 
vessels.  Resolving reasonable doubt in his favor, the Board 
finds that two of the three elements necessary for service 
connection-current disability and an in-service injury-are 
demonstrated.

The Veteran, however, has not reported a continuity of 
symptomatology since service.  He testified during his March 
2009 hearing that he was exposed to asbestos during service 
that he believed resulted in his current lung disease, but he 
has never sought treatment for this condition and did not 
experience symptoms until more than 30 years after service.  

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disability and his active 
duty service.  Both the June 2006 VA examiner and the 
Veteran's private physician found that it was not possible to 
determine the etiology of the claimed lung condition.  As 
both these medical opinions are speculative, they cannot 
support the Veteran's claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim).  

The Board has considered whether the VA examination in this 
case is adequate in light of the examiner's indication that 
that it would require speculation to determine the etiology 
of any present lung disease.  The VA examiner clearly 
reviewed the claims file and conducted a comprehensive 
examination of the Veteran, including taking a full history 
from the Veteran.  The examiner discussed the medical 
evidence and history and gave a full explanation for his 
conclusion that he was unable to determine whether a current 
lung disorder was related to service or related to post-
service asbestos exposure.  The Veteran's own physician also 
provided an opinion which came to the same conclusion as the 
VA examiner that it was not possible to determine whether a 
lung condition was related to in-service or post-service 
asbestos exposure.  There is no indication that further 
examination would produce a different medical opinion that 
those already of record and both the VA and private 
examination reports clearly provided a rationale for each of 
their conclusions.  Therefore, the Board finds that the VA 
examination report of record is adequate and no further 
development regarding a medical opinion is required.  See 38 
C.F.R. § 3.159 (2009).

The Board has considered the testimony and statements of the 
Veteran linking the current disability to service, but as a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was more than 30 years after his separation from active duty 
service.  In addition, the Veteran has a history of exposure 
to asbestos both during and after active duty service and is 
currently in receipt of compensation based on his post-
service occupational exposure.  There is also no competent 
evidence relating the Veteran's current chronic lung 
condition to his active duty service.  The Board therefore 
concludes that the evidence is against a nexus between the 
Veteran's claimed disability and any incident of active duty 
service, including exposure to asbestos.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).





ORDER

Entitlement to service connection for a lung condition, to 
include as due to asbestos exposure, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


